Citation Nr: 0705224	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher disability rating than 40 percent 
for service-connected type II diabetes mellitus, for accrued 
benefits purposes. 

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1952 to January 1975.  He died on 
December [redacted], 2001.  The appellant filed her claim for death 
compensation and accrued benefits in October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that was issued in May 2003.  Prior to 
his death, the veteran had in June 2001 filed a claim for 
service connection for diabetes mellitus.  

In October 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is in the record.    


FINDINGS OF FACT

1.  The weight of the medical evidence is in relative 
equipoise on the question of whether the veteran's service-
connected diabetes mellitus manifested a separately ratable 
disability of chronic right leg ulcers, which are analogous 
to an ulcerative scar for accrued benefits purposes.

2.  The weight of the medical evidence is in relative 
equipoise on the question of whether the veteran's service-
connected diabetes mellitus manifested a separately ratable 
disability of chronic left leg ulcers, which are analogous to 
an ulcerative scar for accrued benefits purposes.

3.  The veteran's diabetes mellitus did not at any time 
manifest regulation of activities or episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.

4.  At the time of the veteran's death, the appellant was 
married to the veteran, and there was an unadjudicated (June 
2001) claim for service connection for diabetes mellitus.

5.  The veteran died on December [redacted], 2001, as a result of 
acute leukemia of one month that was caused by 
myelodysplastic syndrome of 25 years.

6.  The veteran's service-connected disabilities were type II 
diabetes mellitus, rated as 40 percent disabling; chronic 
right leg ulcers, secondary to diabetes mellitus, rated as 10 
percent disabling; and chronic left leg ulcers, secondary to 
diabetes mellitus, rated as 10 percent disabling, effective 
from May 8, 2001. 

7.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of his 
death.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a separately ratable 10 percent disability of 
chronic right leg ulcers have been met for accrued benefits 
purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 
2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.1000, 4.1-4.14, 4.20, 
4.118 Diagnostic Code7803, 4.119, Diagnostic Code 7913 
(2006).

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a separately ratable 10 percent disability of 
chronic left leg ulcers have been met for accrued benefits 
purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 
2002 
& Supp. 2006); 38 C.F.R. §§ 3.159,  3.1000, 4.1-4.14, 4.20, 
4.118 Diagnostic Code 7803, 4.119, Diagnostic Code 7913 
(2006).

3.  The criteria for a disability rating in excess of 40 
percent for diabetes mellitus have not been met for accrued 
benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5121 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.1000, 
4.1-4.14, 4.119, Diagnostic Code 7913 (2006).

4. The veteran's death was not caused by, or substantially or 
materially contributed to, by a disability or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
March 2003 and April 2005 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claims.  

In the April 2005 letter, VA specifically asked the appellant 
to let VA know of any other evidence or information that the 
appellant thought might support the claim, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to the claim for accrued benefits.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claims that VA has not 
sought.

VA medical records, private medical and hospitalization 
records, death certificate, and other lay statements and 
personal hearing testimony have been obtained or associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim, including by submission of multiple 
statements and presentation at a personal hearing.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Higher Rating for Diabetes Mellitus and Complications

Applicable law and regulations provide that upon the death of 
a veteran or beneficiary, periodic monetary benefits to which 
that individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of his/her death (accrued benefits) and due and unpaid 
for the period not to exceed two years, shall, upon the death 
of such individual, be paid to the specified beneficiaries, 
the first of which is the veteran's spouse.  38 C.F.R. § 
3.1000(a); see also 38 U.S.C.A. § 5121(a). 

In December 2003, Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, these changes apply only to deaths 
occurring on or after the date of enactment, December [redacted], 
2003.  Because the veteran died before the date of enactment, 
this change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (2003) (codified 
at 38 U.S.C. § 5121(a) (West 2002 & Supp. 2006).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Diagnostic Code 7913, 38 C.F.R. § 4.119, diabetes mellitus is 
assigned a 40 percent rating when the disability requires 
insulin, a restricted diet, and regulation of activities. A 
60 percent evaluation is warranted for diabetes that requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
resulting in one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  In 
addition, a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  Note (1) provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118 (effective August 30, 
2002).

The appellant contends that the complications of the 
veteran's diabetes warrant a 100 percent schedular disability 
rating, and that the complications from the diabetes include 
ulcers of the right and left legs, cardiovascular disability 
including heart attack, and stroke.

There is competent medical evidence of record, such as the 
South Shore Hospital treatment records, that relates the 
veteran's leg ulcers to the non-service-connected 
leukocytoplastic vasculitis; however, there is also competent 
medical evidence of record, such as an August 2001 VA 
treatment report, that characterizes the ulceration of the 
feet and ankles as "diabetic ulceration," thus relating the 
veteran's leg ulcers to the service-connected diabetes 
mellitus.  

Because the evidence is in relative equipoise on this 
question, the Board will resolve reasonable doubt in the 
appellant's favor to find that the criteria for separately 
ratable disabilities of chronic right leg ulcers and chronic 
left leg ulcers have been met for accrued benefits purposes.  
38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.1000, 4.1-4.14, 4.119, 
Diagnostic Code 7913.

The chronic right and left leg ulcers are most appropriately 
ratable as analogous to an ulcerative scar because of the 
functions affected (superficial skin disorder, tenderness, 
exposure of substance below the skin) and symptomatology 
(unstable scar; frequent loss of covering of skin over the 
scar similar to chronic nature of diabetic ulcers) are 
closely analogous.  38 C.F.R. § 4.20. 

Based on clinical evidence showing the chronic nature of the 
veteran's lower leg ulcers, often described as ankle ulcers, 
the Board finds that the criteria for a 10 percent rating as 
analogous to an unstable scar is warranted under Diagnostic 
Code 7803 for ulcers of the right leg and a 10 percent rating 
is warranted for chronic ulcers of the left leg.  A higher 
rating for ulcers is not provided by the schedular rating 
criteria; a 10 percent rating is the maximum schedular rating 
provided for symptomatology analogous to unstable scar under 
Diagnostic Code 7803.  

On the question of whether the veteran's service-connected 
diabetes mellitus warrants a higher rating than 40 percent 
for accrued benefits purposes, after a review of the evidence 
of record, the Board finds that a higher rating than 40 
percent is not warranted.  The weight of the evidence shows 
that the veteran's diabetes required insulin and restricted 
diet, but does not show that the diabetes otherwise required 
regulation of activities, or manifested episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, as required for a higher disability 
rating of 60 percent under Diagnostic Code 7913.  

With regard to the appellant's contentions that a higher 
disability rating than 40 percent for diabetes is warranted 
because the veteran had additional health complications or 
disabilities that were caused or aggravated by his service-
connected diabetes, the Board finds that the record does not 
contain competent medical evidence to relate any other 
disorders or diagnosed disabilities to the service-connected 
diabetes mellitus, or to warrant separate compensable ratings 
for any claimed secondary complications.  As a layperson, the 
appellant is competent to testify as to any symptoms she 
observed the veteran experience at any time; however, as a 
lay person, she is not competent to render an opinion 
regarding medical causation or diagnosis, and her statements 
and testimony on such matters do not establish the required 
competent medical evidence to relate a medical disorder to 
the veteran's service-connected diabetes mellitus.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Although the appellant has testified that the veteran was 
required to inject insulin twice a day, and the evidence 
shows that there are some separately ratable secondary 
complications (ulcers of the left and right leg), the 
evidence does not otherwise show any episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, as required for a higher disability 
rating of 60 percent.  

There is no evidence of record that the veteran's service-
connected diabetes mellitus and complications caused marked 
interference with employment, or necessitated frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  

As this appeal arises from the initial disability evaluations 
assigned for these service-connected disabilities, the Board 
has considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.

For these reasons, the Board finds that the criteria for a 
disability rating in excess of 40 percent for diabetes 
mellitus have not been met for accrued benefits purposes.  38 
U.S.C.A. § 5121; 38 C.F.R. §§ 3.1000, 4.1-4.14, 4.119, 
Diagnostic Code 7913.


Service Connection for Cause of Death (38 U.S.C.A. § 1310)

To establish service connection for the cause of the 
veteran's death, evidence must be presented that relates the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death, that is, that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran's service-connected 
diabetes mellitus caused the veteran's death.  She contends 
that the service-connected diabetes mellitus somehow caused 
the veteran's myeloplastic syndrome and acute leukemia.  

The veteran died on December [redacted], 2001.  The Certificate of 
Death listed the immediate cause of death as acute leukemia 
(of one month) that was caused by myelodysplastic syndrome 
(of 25 years).

The appellant was married to the veteran at the time of his 
death.  In the light of the Board's finding in this decision 
that the veteran's diabetes mellitus manifested separately 
compensable ratings for ulcers of the right and left lower 
leg, at the time of his death, the veteran's service-
connected disabilities at the time of his death are 
considered to be type II diabetes mellitus, rated as 40 
percent disabling; chronic right leg ulcers, secondary to 
diabetes mellitus, rated as 10 percent disabling; and chronic 
left leg ulcers, secondary to diabetes mellitus, rated as 10 
percent disabling.

In this case, after a review of all the evidence of record, 
the Board finds that the weight of the competent medical 
evidence of record demonstrates the veteran's cause of death 
was not incurred in or aggravated by service, including that 
service-connected disabilities of diabetes mellitus and 
ulcers of the right and left legs did not substantially or 
materially contribute to the cause of his death by acute 
leukemia that was caused by myelodysplastic syndrome.

The medical evidence weighing against the appellant's claim 
includes the death certificate that lists the causes of death 
as acute leukemia of one month duration that was caused by 
myelodysplastic syndrome of 25 year duration, and does not 
list any other conditions as contributing to the veteran's 
death.  The death certificate does not list diabetes mellitus 
or any complications of diabetes mellitus as an underlying 
cause of death. 

The medical evidence weighing against the appellant's claim 
also includes private and VA treatment records that show a 
long history of myelodysplastic syndrome, and show that, less 
than one month prior to the veteran's death, the 
myelodysplastic syndrome manifested acute leukemia, which was 
the immediate cause of death.  

There is no competent medical evidence weighing in favor of 
the appellant's claim, that is, there is no competent medical 
evidence of record that relates the veteran's diabetes or 
ulcers to myelodysplastic syndrome or acute leukemia. 

At a personal hearing before the undersigned Veterans Law 
Judge in October 2006, the appellant testified in relevant 
part that the veteran had multiple health complications that 
she believed were related to diabetes mellitus, including 
heart attack and stroke, and that she thought the diabetes 
caused the veteran's acute leukemia and death.  With regard 
to the appellant's hearing testimony that the veteran's 
diabetes caused the veteran's acute leukemia and death, there 
is no competent medical evidence of record that shows such a 
relationship.  

The Board notes and has considered the appellant's 
contentions expressed in writing and at the personal hearing 
that the veteran's death is related to his service-connected 
diabetes mellitus and ulcer complications.  As a layperson, 
the appellant is competent to testify as to any symptoms she 
observed the veteran experience at any time; however, as a 
lay person, she not competent to render an opinion regarding 
medical causation or diagnosis, and her statements and 
testimony on such matters do not establish the required 
competent medical evidence to establish service connection 
for the cause of the veteran's death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Because a preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
the claim must be denied and the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

A separate 10 percent disability rating for chronic right leg 
ulcers, as secondary to diabetes mellitus, for accrued 
benefits purposes, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.

A separate 10 percent disability rating for chronic left leg 
ulcers, as secondary to diabetes mellitus, for accrued 
benefits purposes, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.

A disability rating in excess of 40 percent for diabetes 
mellitus for accrued benefits purposes is denied.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


